MARSHALL, C. J.
A corporation organized under Ohio laws and resident of this state on February 15th, 1924, had been in default for period of more than ninety days for annual report and payment of franchise tax, and on that date the secretary of state by virtue of section 5509. General Code, cancelled its articles of incorporation by entry upon the margin of the record thereof in his office and immediately notified the corporation of the action taken by him.
On that date the corporation was indebted to certain persons upon contracts executed prior thereto, and after that date and within a period of two years thereafter and before reinstatement of said corporation under section 5511 General Code, said corporation entered into contracts for labor and materials which entered into buildings upon real estate of said corporation and executed mortgages in favor of persons lending money to said corporation.
Held: That the transactions of the corporation after February 15, 1924, were not void and that mechanics’ liens obtained for labor and material thereafter furnished and mortgages upon real estate executed by said corporation thereafter are valid liens and entitled to payment prior to the claims of general creditors existing before February 15, 1924.
Judgment affirmed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.